Title: To James Madison from Alexander Hamilton, [8 June] 1788
From: Hamilton, Alexander
To: Madison, James


My Dear Sir
[8 June 1788]
In my last I think I informed you that the elections had turned out, beyond expectation, favourable to the Antifœderal party. They have a majority of two thirds in the Convention and according to the best estimate I can form of about four sevenths in the community. The views of the leaders in this City are pretty well ascertained to be turned towards a long adjournment say till next spring or Summer. Their incautious ones observe that this will give an opportunity to the state to see how the government works and to act according to circumstances.
My reasonings on the fact are to this effect. The leaders of the party hostile to the constitution are equally hostile to the Union. They are however afraid to reject the constitution at once because that step would bring matters to a crisis between this state and the states which had adopted the Constitution and between the parties in the state. A separation of the Southern district from the other part of the state it is perceived would become the object of the Fœderalists and of the two neighbour[i]ng states. They therefore resolve upon a long adjournment as the safest and most artful course to effect their final purpose. They suppose that when the Government gets into operation it will be obliged to take some steps in respect to revenue &c. which will furnish topics of declamation to its enemies in the several states and will strengthen the minorities. If any considerable discontent should show itself they will stand ready to head the opposition. If on the contrary the thing should go on smoothly and the sentiments of our own people should change they can then elect to come into the Union. They at all events take the chances of time and the chapter of accidents.
How far their friends in the Country will go with them I am not able to say, but as they have always been found very obsequious we have little reason to calculate upon an uncompliant temper in the present instance.
For my own part the more I can penetrate the views of the Antifœderal party in this state, the more I dread the consequences of the Non adoption of the Constitution by any of the other states, the more I fear an eventual disunion and civil war. God grant that Virginia may accede. The example will have a vast influence on our politics. New Hampshire, all accounts give us to expect, will be an assenting state.
The number of the volumes of the Fœderalist which you desired have been forwarded as well the se[c]ond as first; to the care of Governor Randolph. It was impossible to correct a certain error.
In a former letter I requested you to communicate to me by express the event of any decisive question in favour of the constitution authorising changes of horses &c with an assurance to the person sent that he will be liberally paid for his diligence.
